Citation Nr: 0713869	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-08 260	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left hip fracture.  

2.  Entitlement to service connection for a disorder 
characterized by chest pain.

3.  Entitlement to service connection for a disorder 
characterized by groin pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 28, to August 
27, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  

In March 2007, the Board entered a decision, denying 
entitlement to service connection for chronic disorders 
characterized by chest and groin pain.  The issue of whether 
new and material evidence had been submitted sufficient to 
reopen a previously denied claim for service connection for 
left hip injury residuals was remanded.  On April 25, 2007, 
the Board was notified by the Department of Veterans Affairs 
(VA) Regional Office, in Waco, Texas, that the veteran died 
on March 27, 2007, prior to the Board decision.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
died before the Board issued its decision in April 2007, the 
Board had no jurisdiction to adjudicate his claims.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2006).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision and dismiss the appeal.  Landicho, 
supra.  The vacatur of the Board's April 2007 decision and 
dismissal of this appeal on these grounds ensures that the 
decision by the Board and the underlying decision by the RO 
have no preclusive effect in the adjudication of any death 
benefits claims derived from the veteran's entitlements, and 
which may ensue in the future. 

Therefore, consistent with the Court's reasoning set forth in 
Landicho, and to accord due process, the Board vacates its 
April 2007 decision.  See 38 C.F.R. § 20.904(a) (2006).  A 
subsequent decision which dismisses the appeal will be issued 
in its place.

Accordingly, the April 17, 2007 Board decision addressing the 
issues of entitlement to service connection for disorder 
characterized by chest pain, service connection for a 
disorder characterized by groin pain, and the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
left hip fracture residuals are vacated.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



